Citation Nr: 1143380	
Decision Date: 11/28/11    Archive Date: 12/06/11

DOCKET NO.  08-25 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a total rating based on individual employability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel



INTRODUCTION

The Veteran had active military service from January 1966 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2007 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, in pertinent part, denied a TDIU.


FINDINGS OF FACT

1.  Service connection has been granted for bilateral hearing loss (50%); diabetes mellitus, type II, with left eye retinopathy (20%); right lower extremity diabetic peripheral neuropathy (20%); left lower extremity diabetic peripheral neuropathy (20%); residuals of a shell fragment wound to the left leg (10%); tinnitus (10%); right upper extremity diabetic peripheral neuropathy (10%); left upper extremity diabetic peripheral neuropathy (10%); a scar over the left eye (0%); and a scar on the left hand (0%).  

2.  The Veteran's service-connected disabilities alone do not preclude his substantially gainful employment.  

CONCLUSION OF LAW

The criteria for an award of TDIU have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, a pre-decisional letter dated in September 2007 complied with VA's duty to notify the Veteran with regards to the issue on appeal.  Specifically, this letter apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the Veteran's post-service medical records, Social Security Administration (SSA) records, and obtained examinations in furtherance of his claim.  The Veteran has not identified any additional pertinent medical records which have not been obtained and associated with the claims folder.  VA has no duty to inform or assist that was unmet.

Pertinent VA examinations with respect to the issue on appeal were obtained in November 2007 and October 2009.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations obtained in this case are sufficient, as they considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the rating issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).  

In this case, the Veteran was notified and aware of the evidence needed to substantiate his TDIU claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between VA and him in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  He was clearly provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

II.  Analysis

Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2011).  Total ratings are authorized for any disability or combination of disabilities for which the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

The law also provides that a total disability rating based on individual unemployability due to service-connected disability may be assigned where the veteran is rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities and at least one disability is rated at least at 40 percent, and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Factors to be considered are the veteran's education and employment history and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991).

Individual unemployability must be determined without regard to any nonservice-connected disabilities or the veteran's advancing age.  38 C.F.R. § 3.341(a).  See also38 C.F.R. § 4.19 (2011) (age may not be a factor in evaluating service-connected disability or unemployability) & Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In the current appeal, service connection has been granted for bilateral hearing loss, evaluated as 50 percent disabling; diabetes mellitus, type II, with left eye retinopathy, evaluated as 20 percent disabling; right lower extremity diabetic peripheral neuropathy, evaluated as 20 percent disabling; left lower extremity diabetic peripheral neuropathy, evaluated as 20 percent disabling; residuals of a shell fragment wound of the left leg, evaluated as 10 percent disabling; tinnitus, evaluated as 10 percent disabling; right upper extremity diabetic peripheral neuropathy, evaluated as 10 percent disabling; left upper extremity diabetic peripheral neuropathy, evaluated as 10 percent disabling; a scar over the left eye, evaluated as noncompensably disabling; and a scar of the left hand, evaluated as noncompensably disabling.  The Veteran's combined service-connected disability rating is 90 percent, effective from June 20, 2007.  As such, the Veteran does meet the criteria for consideration for entitlement to TDIU on a schedular basis because the rating satisfies the percentage requirements of 38 C.F.R. § 4.16a.  

Consequently, the Board must now determine whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of a service-connected disability(ies), is incapable of performing the physical and mental acts required by employment, not whether he/she can find employment.  Van Hoose, 4 Vet. App. at 363.  Moreover, as already noted, an inability to work due to nonservice-connected disabilities or age may not be considered.  38 C.F.R. §§ 4.14, 4.19.  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.  See 38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19.

Regarding the Veteran's employment background, in his application for TDIU, he reported that he was a carpenter and that he last worked in 1989.  He indicated that he applied for a position as a truck driver in 2006.  Regarding his educational background, in his application for TDIU, he reported having completed two years of college and having no additional education or training.  The Veteran contends that he is unemployable as a result of his service-connected disabilities.  Specifically, the Veteran contends that his bilateral hearing loss; diabetes mellitus, type II; and left leg disability render him unemployable.  

According to SSA records, the Veteran has been in receipt of SSA disability benefits since 1995 as a result of a back disorder related to work injuries.  An SSA record dated in July 1994 reveals that the Veteran was unable to do most jobs due to work restrictions for his back disorder.  A record dated in August 1994 shows that the Veteran was not able to return to full-time work at any time.  A November 1994 vocational assessment indicates that the Veteran was deemed to be 100 percent vocationally disabled in that no vocational options would exist for him with reasonable frequency.  The Veteran's SSA records show that he last worked in December 1992 and that he stopped working following a workplace injury in December 1992.  See July 1994 record.  

A VA treatment record dated in August 2007 shows that the Veteran's wife had severe liver problems and did not have health insurance.  The record reveals that the Veteran would need to be rated as 100 percent disabling for his wife to obtain health insurance through VA.  The Veteran subsequently filed his claim for TDIU in September 2007.  According to VA treatment records dated through October 2009, the Veteran has complaints related to his nonservice-connected back disorder and associated left leg radiculopathy.  The Veteran's treatment records do not contain medical opinions indicating whether his service-connected disabilities render him unemployable.
The Veteran was afforded a VA examination for his diabetes mellitus, type II, and left leg shell fragment wound in November 2007.  The Veteran reported having back surgeries in 1971, 1973, and 1989 and that he retired from his carpentry employment in 1989 due to the back condition.  He reported radiculopathy and pain from the low back disorder.  Following examination, the examiner opined that the Veteran took no medications for the thigh wound or the diabetes that would inhibit him from having gainful employment.  The diabetes and thigh wound would not inhibit him from having full-time employment as he could walk, handle explosives, climb ladders, kneel, and work in inclement weather when only considering his service-connected conditions.  

The Veteran was also afforded a VA audiological examination in November 2007.  The Veteran reported injuring his back in 1982 and that he could no longer do carpentry work.  He reported that he recently tried to get part-time work driving a truck and in a factory; however, he was unable to do so.  The truck company was reportedly worried that driving a truck would cause more hearing loss; they were also worried that the Veteran's hearing aid batteries might wear out while driving and that he would be unable to hear emergency vehicles.  The Veteran reported that he was unable to obtain factory work as they were concerned that he would not be able to hear in an emergency, making him a high liability employee.  Following examination, the examiner opined that the Veteran's hearing was adequate for any position that did not place a premium on verbal communication or detection of soft high frequency signals.  Jobs as a 911 operator or ambulance dispatcher were examples of such positions.  Positions requiring processing rapidly changing, content critical verbal information were not appropriate to the hearing loss, especially if less than ideal listening conditions, such as background noise, were present.  Positions that routinely required the use of hearing protection were less likely affected by the bilateral hearing loss, since the requirement of hearing protection presupposed an inability to do the job with a reduced acuity. 

The Veteran was afforded additional VA examinations in October 2009 for his diabetes mellitus, type II, left leg shell fragment wound, and bilateral hearing loss.  At the examination for his diabetes mellitus, type II, and his left leg shell fragment wound, he reported having progressive numbness and tingling in his distal upper and lower extremities.  He complained of dropping things, but was able to make fishing lures, which required significant dexterity.  He could walk approximately 100 yards, could drive a car, and conducted activities of daily living.  He had not worked for 20 years because of a work-related lumbar spine condition with a left leg radiculopathy.  Following examination, the examiner opined that the Veteran should be able to be employed in a full-time sedentary position.  The opinion was made without regard to age, had taken into account any medications that Veteran might be on for service-connected conditions, and did not consider any nonservice-connected conditions.

The October 2009 audiological examiner provided the same opinion as the November 2007 opinion.  In addition, the October 2009 VA examiner added that tinnitus would not prohibit the Veteran from obtaining gainful employment.  

Here, based on a review of the evidence, the Board finds that entitlement to a TDIU is not warranted.  The evidence does not show that the Veteran's service-connected disabilities-bilateral hearing loss; diabetes mellitus, type II, with left eye retinopathy; bilateral upper extremity diabetic peripheral neuropathy; residuals of a shell fragment wound of the left leg; tinnitus; bilateral lower extremity diabetic peripheral neuropathy; and scars over the left eye and on the left hand-alone prevent him from working.  

The Board acknowledges that the Veteran last worked in 1992 and also that the evidence shows that he is not able to work.  However, the evidence indicates that it is the Veteran's nonservice-connected lumbar spine disorder that precludes employment.  As discussed above, the Veteran has been in receipt of SSA disability benefits and has not worked since December 1992 following a work-related back injury.  Although the Board concedes that the Veteran is unemployable, the evidence does not show that his service-connected disabilities alone prevent him from working.  As already noted above, an inability to work due to nonservice-connected disabilities or age may not be considered.  38 C.F.R. §§ 4.14, 4.19.  

In this case, the evidence strongly indicates that the Veteran's nonservice-connected lumbar spine disorder prevents him for performing the mental and physical acts required for employment.  The Veteran himself at his examinations indicated that he stopped working as a result of his work-related back injury.  Indeed, not until the Veteran was notified that he needed a 100 percent disability rating to provide health care benefits for his wife did he begin to contend that he was unemployable due to his service-connected disabilities.  No medical professional has provided any opinion to indicate that the Veteran's service-connected disabilities prevent him from securing and maintaining employment.  Rather, the examinations for his diabetes mellitus, type II, and residuals of a shell fragment wound of the left leg reveal that those disabilities would not inhibit him from having gainful employment.  The audiological examinations also show that the Veteran is capable of maintaining positions that did not place a premium on verbal communication or detection of soft high frequency signals.  The Veteran has not submitted any evidence to indicate that his service-connected disabilities alone render him incapable of performing the mental and physical acts required by employment.  

The Board acknowledges the Veteran's limitations, but based on the uncontradicted VA examiners' opinions, finds that the evidence does not show that he is unable to perform work as a result of his service-connected disabilities.  The Board also acknowledges that no medical opinions regarding whether the diabetic peripheral neuropathy of the Veteran's upper and lower extremities and diabetic retinopathy of his left eye render him unable to perform work.  However, the Veteran himself has not contended that those disabilities preclude him from gaining employment.  Furthermore, the October 2009 examination for the Veteran's diabetes mellitus, type II, did address the symptomatology pertaining to his diabetic peripheral neuropathy, and such symptoms have not been shown to prevent him from finding and maintaining employment.  The evidence does not show that the Veteran is precluded from employment solely as the result of his service-connected disabilities, employment, and educational background.  Notwithstanding the Veteran's contentions, the evidence of record does not indicate that he is unable to secure and follow a substantially gainful occupation due to his service-connected disabilities.  

Although the Veteran's service-connected disabilities may cause interference to some extent with his employability, such interference is contemplated in the schedular ratings currently assigned to these disorders, and the evidence of record does not demonstrate that his service-connected alone disabilities result in unemployability.  The VA examinations and treatment records do not reflect that his service-connected disabilities result in his inability to work.  Rather, as discussed in detail above, the evidence strongly suggests that a nonservice-connected back disorder, for which the Veteran receives SSA disability benefits, renders him unable to work.

Accordingly, the Board finds, based on this evidentiary posture, that the preponderance of the evidence is against the Veteran's TDIU claim.  The benefit-of-the-doubt rule does not apply, and the issue of entitlement to a TDIU is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2011).


ORDER

Entitlement to a TDIU is denied. 



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


